Order entered March 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00048-CV

                          ADRIAN BOOKER, ET AL., Appellants

                                              V.

                         ANISSA MAHMOUDI, ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-01795-2018

                                          ORDER
       Before the Court is the March 5, 2019 request of Claudia Webb, Official Court Reporter

for Collin County Court at Law No. 3, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to April 18, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE